10(D)(2)
 
AMENDMENT NO. 2
 
to the
 
SERVOTRONICS, INC.
 
2001 LONG-TERM STOCK INCENTIVE PLAN
 
WHEREAS, Servotronics, Inc. (the “Company”), established the Servotronics, Inc.
2001 Long-Term Stock Incentive Plan (the “Plan”), effective July 3, 2001, and
 
WHEREAS, the Board of Directors of the Company reserved the right to amend the
Plan at any time, provided the amendment does not have an adverse effect on the
rights of any participant under any outstanding award or, without the approval
of the Company's stockholders, increase the aggregate number of shares for which
awards may be granted or decrease the minimum exercise price specified in
respect of options or change the class of employees eligible to receive
incentive stock options under the Plan, and
 
WHEREAS, the Board of Directors previously adopted Amendment No. 1 to the Plan,
which provides that Optionees can offer to surrender to the Company certain
Options in exchange for a payment from the Company; and
 
WHEREAS, the Company desires to clarify the Options to which Amendment No. 1
applies;  and
 
WHEREAS, the Board of Directors has approved the amendment of the Plan set forth
below;
 
NOW, THEREFORE, the Plan is hereby amended effective as of January 30, 2008 as
follows:
 
1. The additional paragraph added to the end of Section 6.7 (entitled “Exercise
of Options”) by Amendment No. 1 is hereby amended to read as follows, effective
as if included in the said Amendment No. 1:
 
“Each Optionee of Options that are NQSOs granted pursuant to this Plan may, in
the Optionee's sole discretion, offer to surrender to the Company some or all of
the Optionee's currently exercisable NQSOs in exchange for a payment by Company
check not exceeding the aggregate Current Market Value of the Company's Common
Stock which would have been issuable on exercise of such  Options offered for
surrender, less the aggregate exercise price of such Options, and plus a single
transaction fee of $350.  The Company, in its sole discretion, may accept or
reject the Optionee's offer.  The Chief Executive Officer of the Company, or any
person to whom he delegates this authority, is authorized on behalf of the
Company, to accept or reject the Optionee's offer in his or her sole
discretion.  If the Company does not accept the Optionee's offer, the Optionee
will retain the offered Options, which will remain exercisable according to
their terms and, before expiration, may again be offered by Optionee at
Optionee's discretion for surrender to the Company by Optionee (if not
previously exercised) in accordance with the preceding provisions of this
paragraph.”


 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed as of
February 22, 2010, effective as of January 30, 2008..
 
 

  SERVOTRONICS, INC.                /s/ Dr. Nicholas D. Trbovich, President    
     
 
By:
Dr. Nicholas D. Trbovich       President                   

 


 

